DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 is being considered by the examiner.

Drawings
The drawings are objected to because the elements in the figures do not have word labels on them. While word labels are not explicitly required, they greatly aid when analyzing the invention and using it for future prior art searches.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harte, WO 2019/030410 (citations will be given to U.S. Publication No. 2020/0219609 which is the national stage entry of the reference) in view of Jing et al, “On the Automatic Generation of Medical Imaging Reports” (published Proceedings of the 56th Annual Meeting of the Association for Computational Linguistics, Vol 1, pages 2577-2586, July 2018, provided by Applicant on 06/23/2020).

Regarding claim 8, Harte teaches a report generator configured to generate reports of three dimensional (3D) images (see Harte Figure 9), comprising: 

image feature identifying circuitry (see Figure 9, 3D localizer module 903 and paragraph [0008]) configured to identify a plurality of volume features in a 3D image (see Figure 9, 3D image 906) using a first machine learning (ML) module (see paragraph [0096]) that is trained with annotated 3D images (see Figure 1, which shows the training of 3D localizer 110, 3D images 104 and paragraph [0062]); 

semantic attribute predicting circuitry (see Figure 9, trained 3D deep neural network 916 and paragraph [0008]) configured to identify a plurality of semantic representations associated with the 3D image using a second ML module (see paragraph [0098]) that is trained with the annotated 3D images (see Figure 1, where the 3D images 104 are analyzed and the results are fed into the 3D disorder deep learning 114) and reports associated with the annotated 3D images (see Figure 1, reports 124 that are analyzed and also fed into deep learning 114); and 

(see Figure 9, reporting module 918 and paragraph [0008]) configured to generate a report of the 3D image based on the identified volume features and the identified plurality of semantic representations (see Figure 9, computer generated report 922 and paragraph [0098]) 

Harte does not expressively teach 

the report generating circuitry using a third ML module that is trained with the reports associated with the annotated 3D images and outputs generated by the first ML module and the second ML module using the annotated 3D images and the reports associated with the annotated 3D images.

However, Jing in a similar invention in the same field of endeavor teaches a first ML module (see Jing Figure 2, CNN) configured to analyze an image to identify features (see Figure 2, visual features and section 3.1, first paragraph), a second ML module (see Figure 2, MLC) configured to identify semantic labels for the image (see Figure 2, semantic features output from MLC), and a report generator (see Figure 2, LSTM) configured to generate a report of an image based on the identified features and semantic representations (see Abstract and section 3.1, second paragraph) as taught in Harte wherein 

the report generator us[es] a third ML module that is trained with reports associated with annotated 3D images and outputs generated by the first ML (see section 3.6. While the first paragraph explicitly states that the MLC is operated on the training sample, it is implied that the CNN is also ran on the image portion since the output of the CNN is an input into the LSTM shown in Figure 2).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of training a report generator as taught in Jing with the system training the first and second ML modules taught in Harte, the motivation being to ensure the report generator circuitry is producing high quality reports via the machine learning. 

Method claim 1 recites similar limitations as claim 8, and is rejected under similar rationale.

Claim 15 recites a non-transitory computer readable medium having instructions stored thereon that, when executed by one or more processors of a report generator, cause the report generator to perform the method of claim 1, which Harte in view of Jing further teaches (see Harte paragraph [0008]). 

Regarding claim 9, Harte in view of Jing teaches all the limitations of claim 8, and further teaches wherein the semantic attribute predicting circuitry is configured to identify semantic representations of attributes associated with volume structures in 3D image using a multi-label classification module of the (see Jing Figure 2, MLC as combined with Harte Figure 9, trained 3D deep neural network 916), the multi-label classification module being trained using the annotated 3D images and identified plurality of semantic representations obtained from the reports associated with the annotated 3D images (see Harte Figure 1, analyzed 3D images 104 and labels 128 extracted from reports 124 input into deep learning 114).

Method claim 2 recites similar limitations as claim 9, and is rejected under similar rationale.

Regarding claim 10, Harte in view of Jing teaches all the limitations of claim 8, and further teaches wherein the report generating circuitry is configured to: 

select a semantic element from a pre-defined element set at each one of a plurality of time steps using the third ML module, the volume features, the identified plurality of semantic representations, and the semantic element being selected in a previous time step from among the plurality of time steps; and add the selected semantic element selected in the previous time step into the report (see Jing section 3.1, first paragraph which indicates that there is a tag vocabulary and section 3.3, second and third paragraphs which go into the time step building of the report).

Method claim 3 recites similar limitations as claim 10, and is rejected under similar rationale.

Regarding claim 13, Harte in view of Jing teaches all the limitations of claim 8, and further teaches training circuitry configured to: 

determine parameters of one of the first ML module and the second ML module by training one of the first ML module and the second ML module using annotations of volume structures in the annotated 3D images (see Harte Figure 1, 3D localizer training module 115 and paragraph [0062]); and 

initialize the other one of the first ML module and the second ML module using the determined parameters (see Harte Figure 1, where the outputs of the 3D localizer 110 are analyzed and fed into deep learning 114).

Method claim 6 recites similar limitations as claim 13, and is rejected under similar rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harte, WO 2019/030410 (citations will be given to U.S. Publication No. 2020/0219609 which is the national stage entry of the reference) in view of Jing et al, “On the Automatic Generation of Medical Imaging Reports” (published in Proceedings of the 56th Annual Meeting of the Association for Computational Linguistics, Vol 1, pages 2577-2586, July 2018, provided by Applicant on 06/23/2020) and Mejia et al, U.S. Publication No. 2010/0131873.

Regarding claim 14, Harte in view of Jing teaches all the limitations of claim 8, and further teaches data obtaining circuitry (see Harte Figure 1, computer system 102 and paragraph [0053]) configured to: 

obtain history examination records, the history examination records including history 3D images (see Harte Figure 1, reports 124 and 3D images 104 and paragraph [0053]), marks on the history 3D images (see  Harte Figure 3 which shows an annotated 3D image and paragraph [0068]), and history analysis reports associated with the history 3D images (see Harte Figure 1, reports 124 and paragraph [0053]); provide the history 3D images as the annotated 3D images; provide the marks as annotations of the annotated 3D images; and provide the history analysis reports as the reports associated with the annotated 3D images (see Harte Figure 1 and paragraph [0053]).

Harte in view of Jing does not expressively teach that the history examination records and the marks on the history 3D images are generated by an image processing workstation.

However, such workstations are well-known in the art. Mejia teaches history examination records comprising annotated 3D images that are both generated by (see Mejia paragraph [0068]). Therefore, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the teaching of generating such records with an image processing workstation as taught in Mejia with the system taught in Harte in view of Jing, the motivation being to allow real world samples generated by such sophisticated workstations into the training data. 

Method claim 7 recites similar limitations as claim 14, and is rejected under similar rationale.

Allowable Subject Matter
Claims 4, 5, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637